DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
Status of Claims
Claims 1-2, 5, 8, and 11-12 have been amended and claims 3, 4, 15, 17 and 18 are canceled.  Claims 1, 2, 5-14 and 16 are pending in the application.  
Status of Previous Rejections
The rejections of Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in view of the applicants’ amendment.
The rejection of Claim 16 under 35 U.S.C. 103 as being unpatentable over Kozak (US 4,017,338, hereinafter “Kozak”) has been withdrawn in view of the applicants’ amendment.

Claim Objections
Claims 8 and 11 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites that the steel is low alloy steel. Claim 16 depends from claim 11 and recites that the steel is low carbon, medium carbon and low alloy steel, which does not further limit claim 11.  Applicant may cancel the claim(s), 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 103014538, hereinafter “Zhang”).
Regarding claim 16, Zhang teaches (abstract; [0054]) a method for manufacturing a steel sheet, comprising hot-rolling and heat treating the steel at 500 ºC, which meets the mechanically working step and the heat treating step recited in claim 11. Zhang discloses that the steel contains 0.085 wt% C, 0.55 wt% Si, 1.59 wt% Mn, 
The difference between Zhang and the instant claim is that Zhang’s product is in sheet form and the instant claims recite wire, rod or bar. However, change in shape is a prima facie case of obviousness over Kim. See MPEP 2144.04 IVB.
Zhang does not teach the exact process limitations recited in claim 11. However, the limitation recited in claim 11 is recognized as a process limitation in the product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since Zhang teaches the composition and properties limitation recited in claim 11, claim 16 is obvious over Zhang. 

Claims 1, 2, 5-14 and 16 are rejected under 35 U.S.C. 103 as obvious over Samuel (US 2014/0261916, hereinafter “Samuel”).
Regarding claims 1, 2, 5-14 and 16, Samuel teaches (abstract; [0005] to [0009]; [0026] to [0039]) a method for manufacturing a steel sheet, comprising cold-rolling steel to a thickness of 0.3-2.3 mm and heat treating the steel sheet at 400 ºC for 15-18 minutes, which meets the mechanically working step and the heat treating step recited 
Samuel does not expressly teach the increase amount of yield strength, elongation and tensile strength by the heat treatment step as recited in claims 1-2, 5, 8 and 11-12. However, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  In view of the fact that Samuel teaches a steel composition that meets Applicants’ claimed steel composition recited in instant claims 1, 5, 8 and 11 and a method of manufacturing the steel that is similar to Applicants’ disclosed process, one of ordinary skill in the art would expect that the steel of Samuel to meet the increase amount of yield strength, elongation and tensile strength as recited in claims 1-2, 5, 8 and 11-12.
Samuel discloses that the steel sheet is made by cold rolling ([0033]), which meets the limitation recited in claims 6-7, 9-10, and 13-14.


Claims 1, 2, 5-14 and 16 are rejected under 35 U.S.C. 103 as obvious over Lopez (US 2005/0076975, hereinafter “Lopez”).
Regarding claims 1, 2, 5-14 and 16, Lopez teaches (abstract; [0030] to [0070]) a method for manufacturing a steel tube, comprising cold-drawing and heat treating the steel tube at 450-550 ºC for 4-20 minutes, which meets the mechanically working step and the heat treating step recited in claims 1, 5, 8 and 11. See MPEP 2144.05 I. Lopez teaches that the steel tube contains (wt.%): carbon (0.06-0.18); manganese (0.5-1.5); silicon (0.1-0.5); sulfur (up to 0.015); phosphorus (up to 0.025); nickel (up to 0.50); chromium (0.1-1); molybdenum (0.1-1); vanadium (0.01-10); titanium (0.01-10); copper (0.05-0.35); aluminum (0.010-0.050); niobium (up to 0.05); residual elements (up to 0.15); and iron and incidental impurities (balance) (Abstract), which overlaps the recited low alloy steel composition in the instant claims and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Lopez discloses that the steel has yield strength of greater than 862 MPa ([0070]), which meets the high strength limitation recited in the instant claims.
Lopez does not expressly teach the increase amount of yield strength, elongation and tensile strength by the heat treatment step as recited in claims 1-2, 5, 8 and 11-12. However, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  In view of the fact that Lopez teaches a steel composition that meets Applicants’ claimed steel composition recited in instant claims 1, 5, 8 and 11 and a method of manufacturing the steel that is similar to Applicants’ disclosed process, one of ordinary skill in the art would expect that the steel of Lopez to meet the increase amount of yield strength, elongation and tensile strength as recited in claims 1-2, 5, 8 and 11-12.
Lopez discloses that the steel sheet is made by cold drawing ([0063]), which meets the limitation recited in claims 6-7, 9-10, and 13-14.
The difference between Samuel and instant claims is that Lopez’s product is in tube form and the instant claims recite wire, rod or bar. However, change in shape is a prima facie case of obviousness over Kim. See MPEP 2144.04 IVB.

Claims 1, 2, 5-14 and 16 are rejected under 35 U.S.C. 103 as obvious over JP’732 (JP56-127732A, hereinafter “JP’732”).
Regarding claims 1, 2, 5-14 and 16, JP’732 teaches (abstract; [0002]; Table 2; Sample No.) a method for manufacturing a steel sheet, comprising cold-rolling and heat treating the steel sheet at 540 ºC for 3 hours, which meets the mechanically working step and the heat treating step recited in claims 1, 5, 8 and 11. JP’732 teaches that the steel contains by wt%: C up to 0.20%, Si up to 2.0%, Mn 0.15-2.5%, Al 0.015-0.150%, N 0.0040-0.020%, V 0.005-0.10% and/or Nb 0.005-0.08%, one or more of Ti 0.05-0.3%, Ca up to 0.0050%, Mg up to 0.0050% and rare earth elements up to 0.0050% and 2 (i.e. 794-931 MPa; Table 2), which meets the high strength limitation recited in the instant claims.
JP’732 does not expressly teach the increase amount of yield strength, elongation and tensile strength by the heat treatment step as recited in claims 1-2, 5, 8 and 11-12. However, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  In view of the fact that JP’732 teaches a steel composition that meets Applicants’ claimed steel composition recited in instant claims 1, 5, 8 and 11 and a method of manufacturing the steel that is similar to Applicants’ disclosed process, one of ordinary skill in the art would expect that the steel of JP’732 to meet the increase amount of yield strength, elongation and tensile strength as recited in claims 1-2, 5, 8 and 11-12.
JP’732 discloses that the steel sheet is made by cold rolling ([0002]), which meets the limitation recited in claims 6-7, 9-10, and 13-14.
The difference between JP’732 and instant claims is that JP’732’s product is in sheet form and the instant claims recite wire, rod or bar. However, change in shape is a prima facie case of obviousness over Kim. See MPEP 2144.04 IVB.

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are moot in view of the new rejection ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAOWEI SU/Primary Examiner, Art Unit 1733